Opinion by
Oliver, P. J.
It was stipulated that the horns in question are about 5 inches long, cone-shaped, and measure about 1% inches at the bottom, that they have a harmonica reed in the mouthpiece, and that they are in chief value of base metal, not plated. Two witnesses testified for the plaintiff that these articles are chiefly used as noisemakers at night clubs and at parties attended by adults. One witness testified that he had seen them used by children, but that they were chiefly used by adults. No testimony was introduced by the defendant. It was found that the presumption of correctness attaching to the classification by the collector had been clearly overcome by the evidence adduced. The protest was therefore sustained.